Citation Nr: 1826671	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 216		DATE


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for nose bleeds.

3.  Entitlement to service connection for head pain.


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing in October 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for a back disability, contending that he has experienced back pain since service.  He asserts that the cause was either having to carry heavy packs or when an officer jumped from a tree onto his back during a training exercise.  The December 2012 VA examination of the Veteran's back only addressed the Veteran's contention that his back pain was due to having to carry heavy packs, and did not consider July and October 1970 treatment notes for back pain in the Veteran's service treatment records or the Veteran's recent allegation of an officer jumping from a tree onto his back during a training exercise.  The medical opinion is therefore inadequate, and remand is necessary to obtain a new opinion that considers all relevant and recently submitted evidence.  

The Veteran also seeks service connection for nose bleeds and pain in the back of his head.  As for the head pain, there is no clear diagnosis of record, but the Veteran's private physician indicated that the reported pain could be neuropathy related to the reported trauma during service.  A VA examination is necessary to determine the nature of the Veteran's disability and its relation to the Veteran's military service.

As for the nose bleeds, there is a November 1970 treatment note in the Veteran's service treatment records indicating a planned surgery for a nasal septal deviation, and the Veteran currently reports having periodic nose bleeds.  As the record contains evidence of signs and symptom of a current disability, in-service treatment and surgery related to the Veteran's nose, and an indication the two might be related based on the Veteran's credible testimony of continuity of symptoms, an examination is necessary to determine the nature of the Veteran's current disability so that VA can make a decision on the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether the current back disability is related to the Veteran's military service.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the back disability began in or is otherwise caused by the Veteran's active service.

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  The examiner must address the July 1970 and October 1970 treatment notes involving back pain reflected in the Veteran's service treatment records as well as the Veteran's report of an injury incurred when an officer jumped out of a tree onto his back during a training exercise.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

2.  Schedule the Veteran for an examination to determine the nature of any current head pain disability and whether such is related to the Veteran's military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all disorders related to the reported head pain currently found.  

For each head pain disability identified, the examiner should provide opinions on both of the following questions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the head pain disability began in or is otherwise caused by the Veteran's active service.  In providing this opinion, the examiner must address the Veterans' contention of "chronic head pain" in the back of his head that comes and goes, once or twice per day since a 1970 or 1971 Jeep accident in service.
 
(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's head pain disability is (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's back disability.  If aggravation of the Veteran's head pain disability by his back disability is found, the examiner must attempt to establish a baseline level of severity of his head pain disability prior to aggravation by the back disability.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for an examination to determine whether the Veteran's nose bleeds are related to his military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all nosebleed disabilities currently found.  

For each disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  The examiner should address any other pertinent evidence of record, to include the Veteran's contention of breaking his nose in a Jeep accident in 1970 or 1971 and having chronic nosebleeds since that time.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Veterans of Foreign Wars of the United States

